EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims
 Claims 2-38 are pending in the current application.  Claims 34-38 are newly added.  Claims 2-38 are examined as to all species and are found to be allowable, in light of the filing and approval of the terminal disclaimer and the Examiner’s Amendment below. 


Information Disclosure Statement
                The Information Disclosure Statement filed 1/14/2021 has been reviewed.   


Rejections Withdrawn

Double Patenting
In light of the filing and approval of the terminal disclaimer the rejection of claims 2-33 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of US Patent No. 9572775 in view of Freidman et al. US 

In light of the filing and approval of the terminal disclaimer the rejection of claims  2-33 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-49 of US Patent No. 9167813 in view of Freidman et al. US 2006/0269485 (11/30/2006) and Sand et al. US 2009/0053290 (2/26/2009) is withdrawn. 


Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given in an April 26, 2021 telephone conference with Jeffrey Jacobstein. 

3.         The claims are amended as follows:

35.    (Amended)  The method of claim [[24]] 34, wherein the retinoid is 

36.    (Amended)  The method of claim 24, wherein the at least one hydrophobic carrier comprises an alkyl ester of a fatty acid.

37.    (Amended) The method of claim 24, wherein the antibiotic and/or retinoid is completely soluble in the composition.

38.    (Amended) The method of claim 26, wherein the antibiotic is completely soluble in the composition.

Conclusion
Claims 2-38 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619